Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the drawings filed 03/18/2022 are accepted.
	Applicant’s amendments to the claims filed 03/18/2022 are accepted. Claims 1, 6, 9-11, 14, and 19 are amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “Drawing and Claim Objections”, filed 03/18/2022, with respect to the drawings and the claims have been fully considered and are persuasive.  The objections of the drawings and claims 1, 6, 9-12, and 14 have been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections under 35 U.S.C. § 112(b)”, filed 03/18/2022, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 19-20 have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections under 35 U.S.C. § 103”, filed 03/18/2022, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-20 have been withdrawn.
Allowable Subject Matter
3)	Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Kemp et al. (U.S PGPUB 20180133407), hereinafter Kemp. While Kemp teaches a cap remover (Fig. 1; 11) for removing a protective cap (Fig. 1; 5) covering a needle (Fig. 1; 4) of a medical injector (Fig. 1; 3) (while Kemp teaches a protective cap covering a needle of a medical injection, Examiner notes that these are not positively recited), the cap remover comprising:
an outer body (Examiner interprets the external portion of the cap remover 11 itself to be an outer body) comprising:
	a proximal end (end of 11.1 closer to “P” of Fig. 6) and a distal end (end of 11.1 closer to “D” of Fig. 6);
	an insertion portion defining a cavity (where the protective cap “5” is inserted as shown in Fig. 6) configured to guide and center the protective cap from the proximal end of the outer body toward a central opening of the insertion portion sized and shaped to receive the protective cap; and
	a grabbing portion (Fig. 5; 11.1); and
an extraction member (Fig. 2A; 11.2) positioned within the outer body, the extraction member comprising:
	an annular ring (Fig. 2A; 11.3) coupled to the outer body [Paragraph 0056]; and
	a plurality of laminas (Fig. 2A; 11.8) extending radially and inwardly from the annular ring toward the central opening of the insertion portion (as shown in Fig. 2A); Kemp fails to teach wherein the grabbing portion comprises two flanges extending outwardly from an outer surface of the grabbing portion, and wherein the annular ring includes a peripheral rim and a distal face extending radially inward from the peripheral rim, the distal face positioned between the peripheral rim and the plurality of laminas.
While further prior art (such as W.I.P.O. 03051423 to Barrelle et al.) can teach the grabbing portion comprising two flanges extending outwardly from an outer surface of the grabbing portion, Kemp in view of Barrelle et al. would still fail to teach wherein the annular ring includes a peripheral rim and a distal face extending radially inward from the peripheral rim, the distal face positioned between the peripheral rim and the plurality of laminas.
The combined structure of the annular ring including the peripheral rim and the distal face positioned between the peripheral rim and the plurality of laminas imparts a novel and non-obvious function of the claimed invention; namely, allowing for the extraction member to be securely mounted to the outer body - as noted by Applicant in Paragraph [0061] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783